UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-04529) Exact name of registrant as specified in charter:	Putnam Michigan Tax Exempt Income Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	May 31, 2012 Date of reporting period:	February 29, 2012 Item 1. Schedule of Investments: Putnam Michigan Tax Exempt Income Fund The fund's portfolio 2/29/12 (Unaudited) Key to holding's abbreviations AGM — Assured Guaranty Municipal Corporation AGO — Assured Guaranty, Ltd. AMBAC — AMBAC Indemnity Corporation Cmnwlth. of PR Gtd. — Commonwealth of Puerto Rico Guaranteed FGIC — Financial Guaranty Insurance Company G.O. Bonds — General Obligation Bonds IF — Inverse Floater NATL — National Public Finance Guarantee Corp. Q-SBLF — Qualified School Board Loan Fund U.S. Govt. Coll. — U.S. Government Collateralized VRDN — Variable Rate Demand Notes, which are floating-rate securities with long-term maturities, that carry coupons that reset every one or seven days. The rate shown is the current interest rate at the close of the reporting period. MUNICIPAL BONDS AND NOTES (99.9%) (a) Rating (RAT) Principal amount Value Arkansas (0.2%) Rogers, Rev. Bonds (Sales and Use Tax), 3 3/4s, 11/1/34 AA $150,000 $156,675 Guam (1.2%) Territory of GU, Govt. Ltd. Oblig. Rev. Bonds (Section 30), Ser. A, 5 3/4s, 12/1/34 BBB- 750,000 795,045 Territory of GU, Govt. Wtr. Wks. Auth. Wtr. & Waste Wtr. Syst. Rev. Bonds, 5 5/8s, 7/1/40 Ba2 150,000 151,226 Michigan (85.4%) Advanced Tech. Academy Pub. School Rev. Bonds, 6s, 11/1/28 BBB- 190,000 180,772 Charles Stewart Mott G.O. Bonds (Cmnty. College Fac.), NATL, 5s, 5/1/19 Aa3 1,425,000 1,553,236 Detroit, G.O. Bonds (Cap. Impt.), Ser. A-1, 5s, 4/1/15 BB 250,000 229,908 Detroit, Downtown Dev. Auth. Tax Increment Rev. Bonds (Dev. Area No. 1), Ser. A, NATL, 4 3/4s, 7/1/25 A- 1,500,000 1,372,065 Detroit, Swr. Disp. Rev. Bonds Ser. B, AGM, 7 1/2s, 7/1/33 AA- 1,000,000 1,246,810 (Second Lien), Ser. B, NATL, FGIC, 5s, 7/1/36 A2 1,075,000 1,086,578 Detroit, Wtr. Supply Syst. Rev. Bonds, Ser. B, AGM, 6 1/4s, 7/1/36 AA- 1,300,000 1,491,984 Detroit/Wayne Cnty., Stad. Auth. Rev. Bonds, FGIC, NATL, 5 1/4s, 2/1/27 BBB+ 3,065,000 3,065,153 Ecorse, Pub. School Dist. G.O. Bonds, AGM, Q-SBLF, 5s, 5/1/12 Aa2 650,000 654,797 Fenton, Area Pub. Schools G.O. Bonds (School Bldg. & Site), NATL, Q-SBLF, 5s, 5/1/23 Aa2 1,000,000 1,102,630 Flat Rock, Cmnty. School Dist. G.O. Bonds (School Bldg. & Site), AGM, Q-SBLF, 5s, 5/1/22 Aa2 1,425,000 1,614,867 Flint, Hosp. Bldg. Auth. Rev. Bonds (Hurley Med. Ctr.), 7 1/2s, 7/1/39 Ba1 300,000 327,873 Garden City, Hosp. Fin. Auth. Rev. Bonds (Garden City Hosp.), Ser. A, 5 3/4s, 9/1/17 Ba3 320,000 320,186 Gibraltar, School Dist. G.O. Bonds (School Bldg. & Site), NATL, FGIC, Q-SBLF, 5s, 5/1/21 Aa2 2,000,000 2,149,220 Grand Rapids, Rev. Bonds (San. Swr. Sys.), NATL, 5s, 1/1/20 Aa1 500,000 545,945 Grand Valley, Rev. Bonds (MI State U.), 5 3/4s, 12/1/34 A+ 500,000 543,920 Kalamazoo, Hosp. Fin. Auth. Fac. Rev. Bonds (Bronson Hosp.), Ser. A, AGM, 5s, 5/15/26 Aa3 2,000,000 2,165,680 Kentwood Pub. Schools G.O. Bonds, 4s, 5/1/14 (FWC) AA- 350,000 374,042 Lake Superior State U. Rev. Bonds, AGM, 4s, 11/15/18 (FWC) AA- 500,000 547,245 Marysville, Pub. School Dist. G.O. Bonds (School Bldg. & Site), AGM, Q-SBLF, 5s, 5/1/21 Aa2 1,640,000 1,840,490 MI Fin. Auth. Rev. Bonds (Trinity Hlth.), Ser. A, 5s, 12/1/16 Aa2 1,000,000 1,173,520 MI Fin. Auth. Ltd. Oblig. Rev. Bonds (Pub. School Academy - Old Redford), Ser. A, 6 1/2s, 12/1/40 BBB- 400,000 402,596 MI Higher Ed. Fac. Auth. Rev. Bonds (Ltd. Oblig.- Hope College), Ser. A, 5.55s, 4/1/24 BBB+ 1,000,000 1,000,920 (Alma College), 5 1/4s, 6/1/33 A3 1,000,000 1,067,780 (Kalamazoo College), 5s, 12/1/33 (Prerefunded 12/1/17) A1 500,000 618,825 (Kalamazoo College), 5s, 12/1/20 (Prerefunded 12/1/12) A1 250,000 258,913 MI Higher Ed. Fac. Auth. VRDN (U. of Detroit), 0.12s, 11/1/36 VMIG1 2,990,000 2,990,000 MI Muni. Board Auth. Rev. Bonds (Downtown), Ser. A, 5s, 5/1/22 Aa2 500,000 564,635 MI State Bldg. Auth. Rev. Bonds Ser. I, 6s, 10/15/38 Aa3 2,000,000 2,275,040 FGIC, NATL, zero %, 10/15/22 Aa3 1,500,000 937,875 MI State Hosp. Fin. Auth. Rev. Bonds Ser. A, 6 1/8s, 6/1/39 A1 1,000,000 1,116,370 (Holland Cmnty. Hosp.), Ser. A, FGIC, 5 3/4s, 1/1/21 A+ 1,000,000 1,042,930 (Henry Ford Hlth. Syst.), Ser. A, 5 1/4s, 11/15/46 A1 1,500,000 1,550,235 (Sparrow Hosp.), 5s, 11/15/31 A1 1,000,000 1,034,960 (Ascension Hlth.), Ser. B, 5s, 11/15/25 Aa1 1,000,000 1,117,520 (Sparrow Hosp.), 5s, 11/15/23 A1 835,000 891,112 MI State Strategic Fund Ltd. Mandatory Put Bonds (Dow Chemical) Ser. A-2, 5 1/2s, 6/1/13 BBB 635,000 664,597 Ser. A-1, 6 3/4s, 6/2/14 BBB 200,000 221,508 MI State Strategic Fund Ltd. Rev. Bonds (Detroit Edison Co.), AMBAC, 7s, 5/1/21 A2 1,500,000 1,961,715 (MI House of Representatives Fac.), Ser. A, AGO, 5 1/4s, 10/15/21 Aa3 1,500,000 1,707,735 MI State Strategic Fund Ltd. Oblig. Rev. Bonds (Cadillac Place Office Bldg.), 5 1/4s, 10/15/26 A1 750,000 851,070 MI State Strategic Fund Solid Waste Disp. Rev. Bonds (Waste Mgmt.), 4 1/2s, 12/1/13 BBB 1,000,000 1,052,520 MI State Strategic Fund, Ltd. Rev. Bonds (Worthington Armstrong Venture), U.S. Govt. Coll., 5 3/4s, 10/1/22 (Escrowed to maturity) AAA/P 3,000,000 3,783,000 MI State Trunk Line Fund Rev. Bonds, 3s, 11/15/14 AA+ 100,000 106,738 MI State U. Rev. Bonds, Ser. C, 5s, 8/15/18 Aa1 1,000,000 1,233,580 MI Tobacco Settlement Fin. Auth. Rev. Bonds, Ser. A 6s, 6/1/48 B- 1,000,000 757,930 6s, 6/1/34 B- 1,250,000 973,750 Monroe Cnty., Hosp. Fin. Auth. Rev. Bonds (Mercy Memorial Hosp. Corp.), 5 3/8s, 6/1/26 BBB 500,000 514,540 Northern Michigan U. Rev. Bonds, Ser. A, AGM, 5s, 12/1/26 Aa3 1,000,000 1,117,200 Pontiac, Tax Increment Fin. Auth. Rev. Bonds, 6 3/8s, 6/1/31 (Prerefunded 6/1/12) AAA/P 750,000 768,510 Roseville, School Dist. G.O. Bonds (School Bldg. & Site), AGM, Q-SBLF, 5s, 5/1/21 Aa2 1,500,000 1,643,985 Royal Oak, Hosp. Fin. Auth. Rev. Bonds (William Beaumont Hosp.), Ser. M, NATL, 5 1/4s, 11/15/35 A1 875,000 875,429 Saginaw, Hosp. Fin. Auth. Rev. Bonds (Convenant Med. Ctr.), Ser. H, 5s, 7/1/30 A 1,000,000 1,036,430 U. of MI VRDN (Hosp.), Ser. A, 0.09s, 12/1/37 VMIG1 2,255,000 2,255,000 Wayne Charter Cnty., G.O. Bonds (Bldg. Impt.), Ser. A, 6 3/4s, 11/1/39 BBB+ 490,000 546,085 Wayne Cnty., Arpt. Auth. Rev. Bonds (Detroit Metro. Arpt.) FGIC, NATL, 5s, 12/1/25 A3 1,000,000 1,026,500 Ser. C, 5s, 12/1/22 A2 1,000,000 1,112,040 Wayne St. U. Rev. Bonds, AGM, 5s, 11/15/25 Aa2 1,000,000 1,107,010 Western MI U. Rev. Bonds, 5 1/4s, 11/15/40 A1 500,000 549,785 Whitmore Lake, Pub. School Dist. G.O. Bonds, FGIC, Q-SBLF, 5s, 5/1/28 (Prerefunded 5/1/13) AA- 125,000 131,756 Puerto Rico (12.2%) Cmnwlth. of PR, G.O. Bonds Ser. A, 6s, 7/1/40 Baa1 1,000,000 1,109,090 Ser. A, FGIC, 5 1/2s, 7/1/21 Baa1 500,000 559,920 (Pub. Impt.), NATL, 5 1/2s, 7/1/13 Baa1 1,000,000 1,051,747 (Pub. Impt.), Ser. A, 5 1/4s, 7/1/30 Baa1 210,000 218,369 (Pub. Impt.), Ser. A, 5 1/4s, 7/1/30 (Prerefunded 7/1/16) AA+ 340,000 407,997 Ser. A, 5 1/4s, 7/1/26 Baa1 500,000 523,140 Cmnwlth. of PR, Aqueduct & Swr. Auth. Rev. Bonds, Ser. A, 6s, 7/1/44 Baa2 1,350,000 1,454,868 Cmnwlth. of PR, Indl. Tourist Edl. Med. & Env. Control Facs. Rev. Bonds (Cogen. Fac.-AES), 6 5/8s, 6/1/26 Ba1 1,400,000 1,400,238 Cmnwlth. of PR, Infrastructure Fin. Auth. Special Tax Bonds, Ser. C, FGIC, 5 1/2s, 7/1/19 Baa1 1,000,000 1,132,290 Cmnwlth. of PR, Pub. Bldg. Auth. Rev. Bonds (Govt. Fac.), Ser. M-3, NATL, Cmnwlth. of PR Gtd., 6s, 7/1/28 Baa1 500,000 568,800 Ser. Q, Cmnwlth. of PR Gtd., 5 5/8s, 7/1/39 Baa1 1,000,000 1,066,880 Virgin Islands (0.8%) VI Pub. Fin. Auth. Rev. Bonds, Ser. A 6s, 10/1/39 Baa3 380,000 415,199 5s, 10/1/25 Baa2 200,000 216,046 TOTAL INVESTMENTS Total investments (cost $72,177,908) (b) Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from June 1, 2011 through February 29, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. (a) Percentages indicated are based on net assets of $77,774,488. (RAT) The Moody's, Standard & Poor's or Fitch ratings indicated are believed to be the most recent ratings available at the close of the reporting period for the securities listed. Ratings are generally ascribed to securities at the time of issuance. While the agencies may from time to time revise such ratings, they undertake no obligation to do so, and the ratings do not necessarily represent what the agencies would ascribe to these securities at the close of the reporting period. Securities rated by Putnam are indicated by “/P.” The rating of an insured security represents what is believed to be the most recent rating of the insurer's claims-paying ability available at the close of the reporting period and does not reflect any subsequent changes. Security ratings are defined in the Statement of Additional Information. (b) The aggregate identified cost on a tax basis is $72,177,908, resulting in gross unrealized appreciation and depreciation of $6,012,915 and $508,248, respectively, or net unrealized appreciation of $5,504,667. (FWC) Forward commitment, in part or in entirety. The rates shown on Mandatory Put Bonds are the current interest rates at the close of the reporting period. The dates shown parenthetically on Mandatory Put Bonds represent the next mandatory put dates. The dates shown parenthetically on prerefunded bonds represent the next prerefunding dates. The dates shown on debt obligations are the original maturity dates. The fund had the following insurance concentrations greater than 10% at the close of the reporting period (as a percentage of net assets): NATL 19.7% AGM 17.3 FGIC 14.3 Q-SBLF 11.7 The fund had the following sector concentrations greater than 10% at the close of the reporting period (as a percentage of net assets): Healthcare 19.8% Local government 17.0 Education 15.8 State government 14.0 Utilities 12.0 Security valuation: Tax-exempt bonds and notes are generally valued on the basis of valuations provided by an independent pricing service approved by the Trustees. Such services use information with respect to transactions in bonds, quotations from bond dealers, market transactions in comparable securities and various relationships between securities in determining value. These securities will generally be categorized as Level 2. Certain investments, including certain restricted and illiquid securities and derivatives are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Municipal bonds and notes $— $77,682,575 $— Totals by level $— $— For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Michigan Tax Exempt Income Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: April 27, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: April 27, 2012 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: April 27, 2012
